Citation Nr: 0314176	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  00-20 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for thyroid cancer, 
including as a result of exposure to herbicides in Vietnam.  

2.  Entitlement to service connection for renal cell 
carcinoma, including as a result of exposure to herbicides in 
Vietnam.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from September 1969 to 
September 1971, including service in Vietnam from March 1970 
to February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was last before the Board in January 2003, when it 
was remanded for further development, which has now been 
completed.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  Neither thyroid cancer nor renal cell carcinoma was 
present in service or manifested within one year of the 
veteran's discharge from service, and neither is 
etiologically related to the veteran's military service, to 
include his exposure herbicides while serving in Vietnam from 
March 1970 to February 1971.  


CONCLUSIONS OF LAW

1.  Thyroid cancer was not incurred or aggravated during 
active service and may not be presumed to have been incurred 
or aggravated during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2002).  

2.  Renal cell carcinoma was not incurred or aggravated 
during active service and may not be presumed to have been 
incurred or aggravated during such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112,  1116 West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  In addition, regulations 
implementing the VCAA were published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letter addressed 
to the appellant by the RO dated May 25, 2001.  Therefore, 
the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the appellant has been accorded a comprehensive VA 
examination in connection with his claims, and service 
medical records and private medical records have been 
obtained and associated with the claims folder.  Neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim, and the Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In 
addition, a malignant tumor may be presumed to have been 
incurred or aggravated in service if it was manifested to a 
compensable (10 percent) degree within one year of the 
claimant's separation from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection can also be granted for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

Neither thyroid cancer nor renal cell carcinoma is among the 
diseases specified in 38 U.S.C.A. § 1116(a).  In addition, 
the Secretary has not determined, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of thyroid cancer or renal cell 
carcinoma in humans.  See 38 C.F.R. § 3.309(e).  

In addition, the Secretary recently published a public notice 
that a presumption for service connection based upon exposure 
to herbicides used in the Republic of Vietnam during the 
Vietnam Era was not warranted for renal cancer.  See 
68 Fed.Reg. 27630-41 (May 20, 2003).  

The record reflects that the appellant served in Vietnam 
during the Vietnam Era.  The service medical records, 
including the report of the appellant's separation medical 
examination in August 1971, do not document a diagnosis of 
thyroid cancer or renal cell carcinoma, nor do they document 
any pertinent complaints or abnormal findings.  There is no 
medical evidence suggesting that either cancer was present in 
service or manifested until many years after service.  

In a June 2002 statement, D. J. Carney, M.D., a urology 
specialist, reported that he had treated the appellant since 
February 2000 for a right renal tumor which, in his opinion, 
"could be" related to the appellant's exposure to 
"chemicals" in Vietnam in the early 1970's.  Similarly, A. 
Gadiparthi, M.D., a specialist in otorhinolaryngology, wrote 
in that same month that he had seen the appellant in March 
1986 for a right thyroid mass, later diagnosed as papillary 
carcinoma of the right thyroid, which, in his opinion, "may 
be due" to the appellant's exposure to "different 
chemicals" while he was overseas.  Unfortunately, in 
addition to the very tentative and speculative nature of 
these medical opinions, neither physician provided a 
rationale for his opinion or cited to recognized medical 
authorities such as treatises and/or studies.  Also, neither 
physician appears to be an expert in herbicide-related 
diseases.  

The veteran's entire claims folder, to include private 
medical records pertaining to the appellant's treatment from 
1986 to 2001 was referred to a VA physician with appropriate 
expertise who also examined the appellant in October 2001.  
This VA medical expert provided written medical opinions in 
October 2001, August 2002, and March 2003 based upon her 
review of the relevant medical literature concerning 
herbicide-related diseases, as well as thyroid or renal 
cancer.  This medical expert concluded that there was nothing 
in the relevant medical literature to suggest that either 
thyroid cancer or renal cell carcinoma resulted from the 
appellant's exposure to herbicides used in Vietnam in the 
early 1970's, and that it was less likely than not that the 
appellant's thyroid or renal cancer originated in this way.  
In addition, this VA medical expert indicated that thyroid 
cancer could result from exposure to radiation, and that 
renal cell carcinoma was known to be associated with many 
environmental and occupational factors such as asbestos, 
cadmium, leather tanning agents, carbon dioxide, phenacetin, 
and tobacco smoke; however, the appellant's exposure to any 
of these agents in service is not documented in the relevant 
service medical records, nor has such exposure been contended 
by the appellant.  

The Board finds the total of four medical opinions provided 
by the VA medical expert who examined the appellant in 
October 2001 to be far more probative and convincing 
concerning the medical questions at issue in this appeal than 
the rather tentative and speculative statements to the 
contrary by Drs. Carney and Gadiparthi.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claims.  


ORDER

Service connection for thyroid cancer is denied.  

Service connection for renal cell carcinoma is denied.  


		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

